Citation Nr: 0944944	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-34 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had active service from May 1968 to May 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Manila, the Republic of the Philippines, Regional Office 
(RO) which, in pertinent part, denied a total rating for 
compensation purposes based on individual unemployability.  
In July 2008, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

1.  Service connection is currently in effect for 
arteriosclerotic heart disease, atrial fibrillation, and 
angina evaluated as 60 percent disabling; adult onset 
diabetes mellitus evaluated as 60 percent disabling; gout 
evaluated as 20 percent disabling; hypertension evaluated as 
10 percent disabling; left eye diabetic retinopathy and 
glaucoma evaluated as 10 percent disabling; right lower 
extremity peripheral neuropathy evaluated as 10 percent 
disabling; left lower extremity peripheral neuropathy 
evaluated as 10 percent disabling; an anterior left lower 
extremity diabetic skin ulcer evaluated as 10 percent 
disabling; a posterior left lower extremity diabetic skin 
ulcer evaluated as 10 percent disabling; and erectile 
dysfunction evaluated as noncompensable.  The Veteran has a 
combined rating of 90 percent.  

2.  The Veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.  




CONCLUSION OF LAW

A total rating for compensation purposes based on individual 
unemployability is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
the Board observes that the RO issued VCAA notices to the 
Veteran in November 2005, March 2006, and June 2008 which 
informed him of the evidence generally needed to support a 
claim of entitlement to total rating for compensation 
purposes based on individual unemployability; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The November 2005 and March 2006 VCAA 
notices were issued prior to the September 2006 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  The Veteran 
was afforded a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  The hearing transcript is of 
record.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the Veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the Veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341 
(2009).  The provisions of 38 C.F.R. § 4.16 (2009), 
elaborate, in pertinent part, that:

  (a)  Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided 
further that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
Veteran unemployable.  Marginal 
employment shall not be considered 
substantially gainful employment.  For 
purposes of this section, marginal 
employment generally shall be deemed to 
exist when a veteran's earned annual 
income does not exceed the amount 
established by the U.S. Department of 
Commerce, Bureau of the Census, as the 
poverty threshold for one person.  
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold.  Consideration shall be given 
in all claims to the nature of the 
employment and the reason for 
termination.  

  (b)  It is the established policy of 
the VA that all veterans who are unable 
to secure and follow a substantially 
gainful occupation by reason of 
service-connected disabilities shall be 
rated totally disabled.  Therefore, 
rating boards should submit to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration all cases of veterans who 
are unemployable by reason of service-
connected disabilities, but who fail to 
meet the percentage standards set forth 
in paragraph (a) of this section.  The 
rating board will include a full 
statement as to the Veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  

Service connection is currently in effect for 
arteriosclerotic heart disease, atrial fibrillation, and 
angina evaluated as 60 percent disabling; adult onset 
diabetes mellitus evaluated as 60 percent disabling; gout 
evaluated as 20 percent disabling; hypertension evaluated as 
10 percent disabling; left eye diabetic retinopathy and 
glaucoma evaluated as 10 percent disabling; right lower 
extremity peripheral neuropathy evaluated as 10 percent 
disabling; left lower extremity peripheral neuropathy 
evaluated as 10 percent disabling; an anterior left lower 
extremity diabetic skin ulcer evaluated as 10 percent 
disabling; a posterior left lower extremity diabetic skin 
ulcer evaluated as 10 percent disabling; and erectile 
dysfunction evaluated as noncompensable.  The Veteran has a 
combined rating of 90 percent.  

In his October 2005 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
Veteran reported that: he had completed high school; had 
worked as a mail processor for the United States Postal 
Service (USPS); and was currently unemployed due to his 
service-connected disabilities.  He clarified that he had 
last worked on a full-time basis in April 2005.  

At a December 2005 VA examination for compensation purposes, 
the Veteran reported that he had been retired from the USPS 
since September 2005.  The Veteran was diagnosed with 
diabetes mellitus on insulin and oral medication, right and 
left lower extremity diabetic peripheral neuropathy, erectile 
dysfunction, a left lower leg superficial skin ulcer, 
arterial fibrillation, cardiac arteriosclerosis with rare 
angina, and gout in remission.  The examiner commented that:

Based on the above both (sic) 
service-connected and 
nonservice-connected disabilities, the 
Veteran is able to obtain and retain 
employment as (sic) clerical job without 
strenuous physical activities, if the 
superficial skin ulcer of the left lower 
extremity will heal completely.  

A March 2006 Request for Employment Information in Connection 
with Claim for Disability Benefits (VA Form 21- 4192) 
completed by the USPS indicates that the Veteran had retired 
and last worked on a full-time basis in September 2005.  

A May 2008 RO letter to the Veteran informed him that:

After carefully reviewing the evidence, I 
have determined that it is not reasonable 
to expect you to be able to train for or 
get a suitable job at this time.  

At the July 2008 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that: he had 
worked for USPS for over 16 years; he last worked on a 
full-time basis in 2005 as a mail processing clerk; and he 
had retired due to his uncontrolled diabetes mellitus upon 
the advice of his private physician.  He reported that he had 
been denied VA vocational rehabilitation as it was found to 
be infeasible for him to return to work.  

The Board observes that the Veteran meets the schedular 
requirements of 38 C.F.R. § 4.16(a) (2009).  Therefore, the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded if the 
Veteran's service-connected disabilities render him 
unemployable.  The report of the December 2005 VA examination 
for compensation purposes notes that the Veteran was not 
employable until such time as his diabetic ulcers healed.  
The Veteran testified that his private physician had advised 
him to retire from his long-term USPS employment due to his 
uncontrolled service-connected diabetes mellitus.  The VA 
denied vocational rehabilitation benefits upon its 
determination that it was not reasonable to expect him "to 
be able to train for or get a suitable job."  Therefore, the 
Board finds that a preponderance of the evidence reflects 
that the Veteran's service-connected disabilities are 
productive of significant physical impairment which renders 
him unable to secure and follow substantially gainful 
employment consistent with his education and work experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  Accordingly, a 
total rating for compensation purposes based on individual 
unemployability is granted.  


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted subject to the law and regulations 
concerning payment of monetary benefits.  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


